           Case 1:20-cv-09026-VSB Document 4 Filed 10/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     10/29/2020
 RALPH BAKER,

                                 Plaintiff,
                                                                   20-CV-9026 (VSB)
                     -against-
                                                                         ORDER
 FREDERICK ELGHANAYAN,

                                 Defendant.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, proceeding pro se, has filed this action by order to show cause, requesting

preliminary injunctive relief. Plaintiff seeks to stay an eviction from a storage unit in Queens.

       To obtain preliminary injunctive relief, Plaintiff must show: (1) that the is likely to suffer

irreparable harm, and (2) either (A) a likelihood of success on the merits of his case or

(B) sufficiently serious questions going to the merits to make them a fair ground for litigation

and a balance of hardships tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. W.V. Univ.

Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and internal quotation marks omitted);

Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary injunctive relief “is an extraordinary

and drastic remedy, one that should not be granted unless the movant, by a clear showing, carries

the burden of persuasion.” Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir.

2005) (internal quotation marks and citation omitted).

       Plaintiff’s complaint does not specify the basis for the Court’s jurisdiction, (ECF 1 ¶ I),

and the facts alleged do not suggest that this Court has subject matter jurisdiction over this

dispute under either its federal question jurisdiction or its diversity jurisdiction, see 28 U.S.C.

§§ 1331, 1332. For this reason, the Court must deny Plaintiff’s application for injunctive relief.

The Court will issue a more detailed order at a later date.
           Case 1:20-cv-09026-VSB Document 4 Filed 10/29/20 Page 2 of 4




       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are located at https://nysd.uscourts.gov/forms/instructions-filing-documents-

email. Pro se parties also are encouraged to consent to receive all court documents

electronically. A consent to electronic service form is [attached to this order and/or is] available

on the Court’s website. Pro se parties who are unable to use email may submit documents by

regular mail or in person at a drop box at one of the designated courthouse locations in

Manhattan (500 Pearl Street) or White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

       Plaintiff may wish to consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. They may be able to help Plaintiff deal with this dispute. A copy of

the flyer with details of the clinic is attached to this order. The clinic is currently only available

by telephone.

                                          CONCLUSION

       Plaintiffs’ request for an order to show cause (ECF No. 2) is denied. The Clerk of Court

is directed to mail a copy of this order to Plaintiff, noting service on the docket.




                                                   2
           Case 1:20-cv-09026-VSB Document 4 Filed 10/29/20 Page 3 of 4




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 29, 2020
           New York, New York

                                                          VERNON S. BRODERICK
                                                          United States District Judge




                                                 3
           Case 1:20-cv-09026-VSB Document 4 Filed 10/29/20 Page 4 of 4




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
